Case: 6:19-cv-00127-KKC-HAI Doc #: 15 Filed: 09/03/19 Page: 1 of 2 - Page ID#: 69




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION
                               [ELECTRONICALLY FILED]



CHARLOTTE ELSWICK                                 )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                ) CASE NO.6:19-cv-00127-KKC
                                                  )
WALMART STORES EAST, LP                           )
                                                  )
              Defendant.                          )


                             AGREED ORDER OF DISMISSAL

       Plaintiff, Charlotte Elswick, and the Defendant, Walmart Stores East, LP, by counsel,

hereby advise the Court that the parties have reached an agreement concerning the claims of the

Plaintiff against Defendant, and the Court having fully considered the same;

       IT IS HEREBY ORDERED AND ADJUDGED that all of Plaintiff’s claims

against Defendant are dismissed with prejudice.

       The Clerk of the Court is directed to remove this matter from the active docket.



       DATED: September 3, 2019.
Case: 6:19-cv-00127-KKC-HAI Doc #: 15 Filed: 09/03/19 Page: 2 of 2 - Page ID#: 70




HAVE SEEN AND AGREED TO:


__/s/ John L. Hardesty____________
Jennifer Kincaid Adams
John L. Hardesty
BLACKBURN DOMENE & BURCHETT, PLLC
614 W. Main Street, Suite 3000
Louisville, KY 40202




__/s/ Kelly M. Rowan (w/permission)____
Kelly M. Rowan
SITLINGER & THEILER
320 Whittington Parkway
Suite 304
Louisville, KY 40222
Counsel for Plaintiff
